DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel tent pole including a plurality of hollow pole sections including at least first and second hollow end pole sections, a tension line passing through the interior of each pole section, secured at one end to the first pole section and extending outside the end of the second pole section, one or more line centering components through which the tension line passes, the components positioned between the pole sections and not fixedly attached to the pole section, and fully recessed within the pole sections when the tent pole is assembled, and, inter alia, one or more compression springs that act to separate the pole sections when the tension line is released, pole connectors fixedly attached to one pole segment and removably attached to an adjacent segment, or spherical centering components.
The prior art fails to teach the springs claimed by the applicant – in general, springs are used to tension pole sections or a tension line in the assembled state. Further, there is no suggestion to use spherical centering components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636